DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 6, 11, 15, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 7, 11, 15, 18 and 20 require: The capacity control valve according to claim 1/2/3/4/5, characterized in that the first pressure (pressure in chamber 14) is pressure of a crank chamber (Pc) of the variable capacity compressor, the second pressure (pressure in chamber 15) is discharge pressure (Pd) of the variable capacity compressor, and the third pressure (pressure in chamber 16) is suction pressure (Ps) of the variable capacity compressor.
With the particular arrangement of pressures here the fluid communication provided from the second communication passage to the third communication passage through the main valve seat is not shown as required in claim 1.
With the particular arrangement of pressures here the fluid communication provided between the first communication passage and the third communication passage through the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 6, 7, and 16, 17, 18, 19, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6 and 9, 10, 11, 17, 18 of copending Application No. 16/957,340 in view of Saeki USPN 9732874. 
Claims of current application 16/961627
Claims of application 16/957340
Claim 1 of instant application is made obvious by claim 1 of 16/957,340 in view of Saeki USPN 9732874 as explained below

Claim 4
corresponds to Claim 2 of 16957340
Claim 5
corresponds to Claim 4 of 16957340
Claim 6
corresponds to Claim 5 of 16957340
Claim 7
corresponds to Claim 6 of 16957340
Claim 16
corresponds to Claim 9 of 16957340
Claim 17
corresponds to Claim 10 of 16957340
Claim 18
corresponds to Claim 11 of 16957340
Claim 19
corresponds to Claim 17 of 16957340
Claim 20
corresponds to Claim 18 of 16957340


a valve main body 10 having a first communication passage (11) through which a fluid of first pressure (Ps) passes, a second communication passage 12 arranged adjacent to the first communication passage, the second communication passage through which a fluid of second pressure (Pd) passes, a third communication passage (13) through which a fluid of third pressure (Pc) passes, and a main valve seat 15a arranged in a valve hole 17 which provides communication (Fig 3) between the second communication passage 12 and the third communication passage (13); 
a solenoid 30 that drives a rod (36,26, Page 19 ¶1 Line 1-2);
a valve element 20 having an intermediate communication passage 29 providing communication (Fig 4) between the first communication passage (11) and the third communication passage (13), a main valve portion 21c to be separated from (Fig 3) and connected to (Fig 4) the main valve seat 15a so as to open (Fig 3) and close (Fig 4) the valve hole 17, the intermediate communication passage 29; and 
a first biasing member (43, Page 20 ¶0036--¶0037 Page 21, Page 22 ¶0040, Page 23 ¶0041, Page 28 ¶0047-Page 29, Page 30 ¶0049, Figure 5, Fig 3-Fig 4) that biases the main valve portion 21c in the valve closing direction of the main valve portion (i.e. biases 21c towards element 15a, in a direction moving towards element 24f).
16957340 (i.e. Hayama US 2020/0332786) does not claim the limitations:
a pressure-sensitive body arranged in the valve main body on the third communication passage side, the pressure-sensitive body to be extended and contracted in accordance with peripheral pressure; 

a restrictor portion opposing the pressing portion, the restrictor portion being arranged in the intermediate communication passage; and 
the rod is relatively moved with respect to the valve element so as to control an opening degree of the restrictor portion.
However, Saeki USPN 9732874 does disclose the limitations:
a valve main body 5 having a first communication passage 16 through which a fluid of first pressure passes (fluid at pressure Ps in chamber 28), a second communication passage 14 arranged adjacent to the first communication passage (it is), the second communication passage through which a fluid of second pressure passes (fluid at pressure Pd in chamber 26), a third communication passage 12 through which a fluid of third pressure passes (fluid at pressure Pc in chamber 22), and a main valve seat 20 arranged in a valve hole (= 18- where 16 is first passage, 12 is the third passage) which provides communication between (Figure 1) the second communication passage 14 and the third communication passage 12; 
a pressure-sensitive body 6 arranged in the valve main body on the third communication passage side (it is, element 6 is in valve body 5 at the same side of valve body 5 as third communication passage 12, see Figure 1), the pressure-sensitive body 6 to be extended and contracted in accordance with peripheral pressure (element 6 is expanded and contracted based on the pressure Pc of chamber 22 surrounding it, Column 7 Line 10-40, Column 7 Line 59-Column 8 Line 5, Column 6 Line 31-39, Column 5 Line 66-Column 6 Line 6);

a valve element 30 having an intermediate communication passage (Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1) in the rejections below) providing communication between (Fig 6B) the first communication passage 16 and the third communication passage 12, a main valve portion (Attached Figure 1) to be separated from and connected to the main valve seat so as to open and close the valve hole, and a restrictor portion (=36) opposing the pressing portion (restrictor portion 36 opposes element 80 of the pressing portion), the restrictor portion being arranged in the intermediate communication passage (the restrictor portion shown in Attached Figure 1 is arranged in the top portion (e.g. sub-valve hole 32) of the intermediate communication passage, and it is separated from seat 34 by element 80 of the pressing portion as shown in Figure 6B to allow fluid to pass through the intermediate communication passage identified in Attached Figure 1, and is connected to seat 34 as shown in Figure 6A and 6C to close the intermediate communication passage shown in Attached Figure 1); and 
a first biasing member (42, Column 20 Line 58-63, Column 7 Line 6-15) that biases the valve element 30 in the valve closing direction of the main valve portion (it does, spring 42 biases element 30 upward toward seat 20), characterized in that the rod 38 is relatively moved with respect to the valve element (as seen in Figures 2 and 3 the 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve main body 10 and the rod (36,26) of 16957340 with the pressure-sensitive body 6 arranged in the valve main body on the third communication passage side (it is, element 6 is in valve body 5 at the same side of valve body 5 as third communication passage 12, see Figure 1) and the restrictor portion (=36) opposing the pressing portion (restrictor portion 36 opposes element 80 of the pressing portion), the restrictor portion being arranged in the intermediate communication passage (the restrictor portion shown in Attached Figure 1 is arranged in the top portion (e.g. sub-valve hole 32) of the intermediate communication passage, and it is separated from seat 34 by element 80 of the pressing portion as shown in Figure 6B to allow fluid to pass through the intermediate communication passage identified in Attached Figure 1, and is connected to seat 34 as shown in Figure 6A and 6C to close the intermediate communication passage shown in Attached Figure 1) of Saeki USPN 9732874 in order to develop a displacement by sensing the crank pressure Pc to generate an opposing force to oppose the solenoidal force by the displacement; and transmit the opposing force to the valve element 30 by way of the restrictor portion 36 and the rod (Column 7 Line 10-28).
This is a provisional nonstatutory double patenting rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first biasing member” in claim 1.
“that biases the valve element in the valve closing direction of the main valve portion,”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a first biasing member”
43, Page 20 ¶0039-Page 21, Figures 1-4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 10, 12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saeki USPN 9732874.

    PNG
    media_image1.png
    1202
    925
    media_image1.png
    Greyscale

Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1)

    PNG
    media_image2.png
    807
    1023
    media_image2.png
    Greyscale
 Annotated Figures 6A, 6B, and 6C of Saeki USPN 9732874 (Attached Figure 2)
Regarding Claim 1: Saeki USPN 9732874 discloses all of the claimed limitations including: 
a valve main body 5 having a first communication passage 16 through which a fluid of first pressure passes (fluid at pressure Ps in chamber 28), a second communication passage 14 arranged adjacent to the first communication passage (it is), the second communication passage through which a fluid of second pressure passes (fluid at pressure Pd in chamber 26), a third communication passage 12 through which a fluid of third pressure passes (fluid at pressure Pc in chamber 22), and a main valve seat 20 arranged in a valve hole (= 18- where 16 is first passage, 12 is the third 
a pressure-sensitive body 6 arranged in the valve main body on the third communication passage side (it is, element 6 is in valve body 5 at the same side of valve body 5 as third communication passage 12, see Figure 1), the pressure-sensitive body 6 to be extended and contracted in accordance with peripheral pressure (element 6 is expanded and contracted based on the pressure Pc of chamber 22 surrounding it, Column 7 Line 10-40, Column 7 Line 59-Column 8 Line 5, Column 6 Line 31-39, Column 5 Line 66-Column 6 Line 6);
a solenoid (3, Column 5 Line 51-Column 6 Line 14) that drives a rod (38, Column 6 Line 56-Column 7 Line 15) having a pressing portion (80, upper end of 38) that presses the pressure-sensitive body (Column 9 Line 14-36, Column 10 Line 11-37, Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1) above); 
a valve element 30 having an intermediate communication passage (Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1) above) providing communication between (Fig 6B) the first communication passage 16 and the third communication passage 12, a main valve portion (Attached Figure 1) to be separated from and connected to the main valve seat so as to open and close the valve hole, and a restrictor portion (=36) opposing the pressing portion (restrictor portion 36 opposes element 80 of the pressing portion), the restrictor portion being arranged in the intermediate communication passage (the restrictor portion shown in Attached Figure 1 is arranged in the top portion (e.g. sub-valve hole 32) of the intermediate communication passage, and it is separated from seat 34 by element 80 of the pressing ); and 
a first biasing member (42, Column 20 Line 58-63, Column 7 Line 6-15) that biases the valve element 30 in the valve closing direction of the main valve portion (it does, spring 42 biases element 30 upward toward seat 20), characterized in that the rod 38 is relatively moved with respect to the valve element (as seen in Figures 2 and 3 the rod 38 moves relative to valve element 30) so as to control an opening degree of the restrictor portion (Column 6 Line 67-Column 7 Line 28, Column 7 Line 55-Column 8 Line 5).
Regarding Claim 2: Saeki USPN 9732874 discloses all of the claimed limitations including: characterized in that the restrictor portion (80, upper end of 38) has a communication passage (Attached Figure 1) that separates the pressing portion from the valve element (the communication passage radially separates the upper end of 38 from valve element 30 as seen in the Figures and Attached Figure 1) and communicates with the intermediate communication passage (the communication passage is in communication (i.e. thermal communication - conduction of heat) with the intermediate communication passage via the material of the restrictor 36; it is noted that the claim only broadly requires communication of some type as it is currently written).

    PNG
    media_image3.png
    1223
    1085
    media_image3.png
    Greyscale
Annotated Figure 3 of Saeki USPN 9732874 (Attached Figure 3)
Regarding Claim 3: Saeki USPN 9732874 discloses all of the claimed limitations including: characterized in that an opening area of the communication passage (opening area = cross sectional area of space between outer surface of the upper end 
Regarding Claims 4, 8, and 12: Saeki USPN 9732874 discloses all of the claimed limitations including: characterized in that the first biasing member 42 is arranged between (as shown in Figures 1-6) the rod (38) and the valve element (as seen in the Figures, element 82 is fixed to the rod and spring 42 is located between element 82 fixed to the rod, and valve element 30).
Regarding Claims 6, 10, 14, and 17: Saeki USPN 9732874 discloses all of the claimed limitations including: characterized in that the first pressure (the fluid at pressure Ps) is suction pressure (it is, Ps) of the variable capacity compressor (Column 5 Line 20-30), the second pressure (the fluid at pressure Pd) is discharge pressure (it is, Pd) of the variable capacity compressor (Column 5 Line 20-30), and the third pressure (the fluid at pressure Pc) is pressure of a crank chamber (it is, Pc) of the variable capacity compressor (Column 5 Line 20-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki USPN 9732874.
Regarding Claims 5 / 9 / 13 / 16: Saeki USPN 9732874 discloses in Figures 1-7 and the above mentioned Specifications the limitations set forth in claim 1 / 2 / 3 / 4. Additionally Saeki USPN 9732874 discloses the limitations:
characterized in that the solenoid 3 further includes a plunger 50 connected to the rod (Column 6 Line 62- Column 7 Line 15), a core 46 arranged between (Fig 1) the plunger 50 and the valve main body 5, an electromagnetic coil 54.
Saeki USPN 9732874 in Figures 1-7 is silent regarding the limitations: a second biasing member arranged between the plunger and the core. 
However Saeki USPN 9732874 in Figure 8 does disclose the limitations: a second biasing member 244 arranged between (Figure 8, Column 15 Line 38-62) the plunger 50 and the core 46. 
Hence it would have been obvious to one of ordinary skill in the art to modify the core 46 and plunger 50 of Saeki USPN 9732874 with the second biasing member 244 
Regarding Claim 19: Saeki USPN 9732874 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 5. Further Saeki USPN 9732874 does disclose the limitations: characterized in that the first pressure (the fluid at pressure Ps) is suction pressure (it is, Ps) of the variable capacity compressor (Column 5 Line 20-30), the second pressure (the fluid at pressure Pd) is discharge pressure (it is, Pd) of the variable capacity compressor (Column 5 Line 20-30), and the third pressure (the fluid at pressure Pc) is pressure of a crank chamber (it is, Pc) of the variable capacity compressor (Column 5 Line 20-30). 
Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 7,18 and 20 have double patenting rejections, but would be allowable if these rejections were overcome with a terminal disclaimer. 
The examiner notes that if claim 7 were put into independent claim 1, then claims 11, 15, 18, and 20 would fail to further limit the claims and be rejected under §112 (d), as the language of claims 7, 11, 15, 17 and 20 is identical. 
Additionally, if claim 11 and intervening claim 2 were incorporated into independent claim 1, then claim 15 would fail to further limit the claims and be rejected under §112 (d), as the language of claims 11 and 15 is identical.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746